Citation Nr: 1402835	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss, to include otitis catarrhal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously remanded by the Board for further development in December 2011.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1. The average pure tone hearing loss found by the VA audiological evaluations in February 2008 was 25 Hz in the right ear and 36.25 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent, bilaterally.

2. The average pure tone thresholds and speech recognition scores for the right and left ear demonstrated during the February 2008 VA examination correspond to category I. 

3. The average pure tone hearing loss found by the VA audiological evaluation in July 2012 was 38 Hz in the right ear and 44 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 88 percent for the right ear and 80 percent for the left ear. 

4. The average pure tone thresholds and speech recognition scores demonstrated during the July 2012 VA examination correspond to category II in the right ear and III in the left ear.



CONCLUSION OF LAW

The criteria for an increased compensable disability rating for bilateral hearing loss, to include otitis media catarrhal, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Codes 6100, 6201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in January 2008.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  

In December 2011, the Board remanded this appeal in part to obtain private treatment records from Drs. J.L.W., J.N.B, and A.C.C.  In December 2011 correspondence to the Veteran, the AMC requested that the Veteran provide treatment records, or authorization for it to obtain records, from Drs. J.L.W., J.N.B., and A.C.C.  The Veteran did not comply with this request; thus, VA does not have a further duty to assist the Veteran in obtaining any such treatment records.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Veteran was provided with VA examinations in February 2008 and July 2012.  With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The most recent VA examination was provided in July 2012 pursuant to the December 2011 Board remand.  The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings.  A new examination is not required as the examiner's findings were well-supported and the Veteran has not described a worsening in the severity of his hearing loss symptoms.

Therefore, the Board finds there has been substantial compliance with its December 2011 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate rating determination has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is, therefore, no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).

II. Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 38 C.F.R. § 4.14. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

For historical purposes, it is noted that service connection was established for bilateral hearing loss, with catarrhal otitis media, in a September 1969 rating decision.  A 0 percent rating was assigned based on a review of the relevant contemporaneous evidence, effective February 6, 1969 (the date after the Veteran's separation from service).  In July 1983, September 1983, and April 2008, the Veteran's noncompensable rating was continued.  The Veteran timely appealed the April 2008 rating decision arguing that an increased (compensable) rating for his bilateral hearing loss should be assigned. 

Diagnostic Code 6201, chronic nonsuppurative otitis media with effusion (serous otitis media), provides that the disorder is rated as hearing impairment.  38 C.F.R. §4.87, Diagnostic Code 6201.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345  (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On the authorized VA audiologic evaluation for rating purposes, in February 2008, pure tone thresholds, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

20
20
25
35
LEFT

35
25
40
45

The average was 25 Hz for the right ear and 36.25 Hz for the left.  The speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a 0 percent compensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2013). 

In a November 2008 rating decision, service connection was granted for left tympanic membrane perforation, evaluated as noncompensable, effective May 5, 2008.

In July 2012, the Veteran underwent another authorized VA audiologic evaluation for rating purposes where pure tone thresholds, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

35
25
35
55
LEFT

40
30
50
55

The average was 38 Hz for the right ear and 44 Hz for the left.  The speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  These audiologic results produce a numeric designation of "II" for the right ear and "III" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2013). 

Based on the evidence on the record, the Board finds the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss.  While the Veteran may feel that his service-connected hearing loss is disabling to such an extent that it warrants a higher rating, the objective findings of licensed audiologists using established techniques and testing equipment are substantially more probative in determining the extent of the disability and whether it meets the criteria for a higher rating.  The provisions of 38 C.F.R. §4.86 do not apply, as the Veteran does not demonstrate exceptional patterns of hearing impairment, as defined in this regulation.

Extra-schedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  At the February 2008 VA audiology examination, the Veteran reported that he could hardly hear with the right ear and often needed to turn his head to listen when people spoke to him.  At the July 2012 VA audiology examination, the Veteran described the impact of hearing loss on the ordinary conditions of his daily life as he would have to be facing someone to understand what was being said.  The Board notes that while the Veteran may need to face a speaker in order to understand speech, this is not an unusual or exceptional feature of hearing loss.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  See Martinak v. Nicholson, supra.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun.

The Board also finds that there has been no showing by the Veteran his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board also does not find that the record has raised an implied claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the record does not reflect that the Veteran is currently unemployed as a result of his bilateral hearing loss, and while medical evidence supports the proposition that his hearing loss is an impediment to the Veteran's daily life and work, it does not result in total social and occupational impairment.  As such, this case does not raise a claim for a total disability rating due to individual employability resulting from his service-connected bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss, to include otitis catarrhal, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


